Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 17, 2021

                                      No. 04-21-00442-CV

                           IN THE INTEREST OF M.K.T., a child,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02181
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal must
be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id. Appellant filed a notice of appeal on October 12, 2021. Appellant’s brief originally
was due to be filed on November 22, 2021. Neither the brief nor a motion for extension of time
has been filed.
        The trial court appointed Judith A. Laughlin as attorney ad litem for appellant. Ms.
Laughlin filed a notice of appeal on appellant’s behalf. On October 15, 2021, Ms. Laughlin
filed in the trial court a “Motion to Withdraw and Substitute Attorney Ad Litem for Purposes of
Appeal,” in which she asked the court to allow her withdrawal and substitute Mr. Shawn
Sheffield as attorney ad litem for appeal purposes only. The clerk’s record does not contain an
order ruling on the motion. Furthermore, on November 10, 2021, Ms. Laughlin filed a docketing
statement identifying herself as appellant’s attorney. Therefore, on December 2, 2021, this court
ordered Ms. Laughlin to file appellant’s brief in this appeal no later than December 13, 2021.

        On December 14, 2021, Mr. Sheffield filed a motion requesting an extension of fifteen
days in which to file appellant’s brief. Although the record on appeal does not contain a written
order appointing Mr. Sheffield and he has not filed a notice of appearance with this court, in the
interest of justice, we GRANT Mr. Sheffield’s request and ORDER him to file appellant’s
brief no later than December 28, 2021.

        If Mr. Sheffield fails to file appellant’s brief by December 28, 2021, this appeal will be
abated to the trial court for a hearing to determine if new appellate counsel should be appointed
and to consider whether sanctions should be imposed against Ms. Laughlin
and/or Mr. Sheffield for failing to timely file appellant’s brief.
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court